



Exhibit 10(r)


OLIN CORPORATION
Non-Qualified Stock Option


The optionee named below is hereby granted an option to purchase the number of
shares of Common Stock of Olin Corporation at the price set forth below, in
accordance with and subject to the terms and restrictions of the Olin
Corporation 2018 Long Term Incentive Plan (the “Plan”), and of this option:


OPTIONEE:
Number of Shares for which Option is Granted
Option Price Per Share
Exercise Date 
 
$
 
 
$
 
 
$
 
 
 
 
Date of Grant:
Date Option Expires:
 



This option becomes exercisable on the dates shown above for the Shares shown
above, and is subject to all of the terms of the Plan.


The option price may be paid with Shares in accordance with the relevant
provisions of the Plan.


This option may be exercised by you, or, if applicable, your estate, executor,
administrator, personal representative, heirs, or beneficiaries by giving
written notice to Olin of the intention to exercise the option, accompanied by
full payment of the purchase price of the Shares with respect to which the
option is exercised. Ownership of the Shares acquired upon exercise of this
option shall vest when Olin's secretary or transfer agent (as the case may be)
records the transfer of such Shares to you on the stock records of Olin. This
option is exercisable as to full Shares only, and may not be exercised as to
less than twenty-five (25) at any one time. You shall not have any of the rights
of a shareholder with respect to the Shares covered by the option until Shares
are issued upon the due exercise of the option.


This option shall not be transferable otherwise than by will or the laws of
descent and distribution, and may be exercised during the lifetime of the
optionee only by the optionee.


It is the parties’ intention that all income tax liability on these options be
deferred in accordance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, for non-qualified deferred compensation plans,
until the participant exercises such options. To the extent Section 409A applies
to these stock options, this award and the Plan shall be deemed amended to
comply to the extent permitted by law and this option and the Plan shall be
construed in favor of meeting the requirements for deferral of compensation
under Section 409A.
OLIN CORPORATION
By the Compensation Committee




______________________________
Authorized Signature


I hereby accept the above option and agree that, during my employment, I will
devote the expected time, energy and effort to the service of Olin Corporation
or a subsidiary and the promotion of its interests. I further state that I am
familiar with the Plan and agree to be bound by the terms and restrictions of
the Plan.


______________________________
Optionee
 





